DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the object”, as first recited in claim 1, line 6, or “the rotating, adjusting, and repositioning” as recited in claim 12, line 1.
 	The scope of claim 20 is confusing in that it purports to set forth an “attachment” but only recites method steps in the body of the claim.  It is unclear how claim 20 further limits the apparatus claim 18 from which it depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (US-8,408,619).
 	The patent to Murakami et al. shows an attachment for a parallel-jaw gripper comprising first and second members (112) configured to grip an object therebetween, a base (100), and a third member (130) connected to the base via linkage (132) wherein the linkage can cause the third member to move along a primary axis of the gripper to exert a force on a proximate end of an object gripped between opposing members (112). 

Claim(s) 18 and 20, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida (US-8,935,004).
 	Iida shows an embodiment in Figures 16-17D comprising opposable gripping members (27, 27), a base (26), and a third member (28) with an attached linkage rod (see Fig. 17D) for moving the third member between the gripping members and against the proximal end of a gripped object (30).  In regard to claim 20, the Iida gripper is capable of operating in the gripping, positioning, rotating, adjusting, and maneuvering steps set forth in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 9, 11-14, and 16, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US-8,935,004) in view of Shimodaira et al. (US-10,071,483).
 	The Iida patent does not disclose a method or controller for placing or inserting a thin form-factor object at a desired position as called for in the above claims of the instant application.
	However, the patent to Shimodaira et al. discloses a robotically controlled gripper that is programmed to grip an object (W), rotate the gripped object while contacting the distal end of the object with a surface (see Figs. 5B and 5C), and releasing the object once positioned in the desired location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the Iida robotic gripper to insert a thin form-factor object within a predetermined location (Q) through the maneuvering steps set forth in the above claims, as taught by Shimodaira et al. patent, in order to reliably place the object in its desired final position.  The slidable third member (28) of the Iida gripper could obviously be used to press on the proximal end of the gripped object when it is released or ejected from the gripping members.  Regarding claims 2 and 14, the Shimodaira et al. patent shows its gripper repositioning the object horizontally along a surface in Figure 3B.

Claim(s) 6 and 7, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Shimodaira et al. as applied to claims 1-4, 8, 9, 11-14, and 16 above, and further in view of Chavan Dafle et al. (US-9,808,936).
 	The jaws (27) of Iida’s parallel gripper are not shown connected to the base through a 4-bar linkage assembly as called for in claim 6.
	However, the Chavan Dafle et al. patent shows parallel-type gripper jaws connected to a base through conventional 4-bar linkage assemblies (see Fig. 5B) as is common in the art.
 	It would have been obvious to a person having ordinary skill in the art to connect the modified Iida gripping members (27, 27) to the base through standard 4-bar linkage assemblies, as taught by Chavan Dafle et al., as an effective means of actuating the members towards or away from each other to grip or release an object.
Allowable Subject Matter
Claims 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blount (US-4,286,380) shows a third member (12) slidably disposed between opposing gripping members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/23/2022